Citation Nr: 9930635	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
esophagus, claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969, with unverified prior active service of 3 months 
and 10 days.  His active duty included service in the 
Republic of Vietnam, and he received the Combat Action Ribbon 
and Purple Heart Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision of the RO.  

During a hearing at the RO in December 1997, the veteran 
specifically withdrew from consideration a claim for an 
increased rating for a service-connected scar of the left 
thigh as a residual of a shell fragment wound.  

In September 1999, the Board granted the veteran's motion to 
advance the appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (1999).  

The Board requested the opinion of a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
October 1999, the opinion was received.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's adenocarcinoma of the esophagus is shown as 
likely as not to have been due to Agent Orange exposure in 
service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
adenocarcinoma of the esophagus is due to disease which was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.102, 3.301, 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Board also is satisfied that all available relevant 
evidence has been obtained regarding the claim, and that no 
further assistance to the appellant is required to comply 
with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

A careful review of the service medical records shows that, 
at his entrance examination in August 1966, the veteran's 
mouth, throat, abdomen and viscera were reported to be 
clinically normal.  In September 1968, the veteran was 
reported to have had several episodes of acute tonsillitis 
over the previous two years.  He was diagnosed as having 
chronic hypertrophic tonsillitis.  His discharge examination 
in August 1969, indicated that the veteran's mouth, throat, 
abdomen and viscera were clinically normal.  He was reported 
to have had a tonsillectomy.  

Private medical records dated in July 1995 from the Brigham 
and Women's Hospital reported that the veteran had undergone 
an esophagogastroscopy, esophagectomy and completion 
bronchoscopy.  The veteran was diagnosed as having 
adenocarcinoma of the esophagus.  

In September 1996, David J. Sugarbaker, M.D., reported that 
the veteran was status post three hole esophagectomy for 
adenocarcinoma of the esophagus.  His chest was reported to 
have been clear to auscultation, bilaterally; there was no 
evidence of any lymphadenopathy.  A chest x-ray study was 
reportedly stable and showed no evidence of any changes.  

At a January 1997 VA examination of the esophagus, the 
veteran was reported to have had significant exposure to 
Agent Orange in Vietnam.  The diagnosis was that of 
esophageal carcinoma, status post total esophagectomy and 
neo-adjuvant and radiation therapy in July 1995.  The 
examiner commented that the role of exposure to Agent Orange 
in service could not be determined with certainty.  

In July 1997, Gary M. Strauss, M.D., reported that the 
veteran was seen for routine follow-up for his adenocarcinoma 
of the esophagus.  It was reported that he was well, without 
any evidence of recurrent disease.  Dr. Strauss reported that 
there was no way to exclude the possibility that a known 
carcinogen such as Agent Orange, to which the veteran was 
exposed in Vietnam, might have contributed to his subsequent 
development of adenocarcinoma of the esophagus.  

During a hearing at the RO in December 1997, the veteran 
testified that he had received no opinions from any physician 
indicating that his cancer was due to a condition that was 
not related to military service.  The veteran reported that 
he had no knowledge of any circumstance, other than Agent 
Orange exposure, that would have left him susceptible to his 
disease.  

In September 1999, Peter McL. Black, M.D., Ph.D., reported 
that the veteran was under his care for a metastatic brain 
tumor.  It was reported that the veteran had undergone 
surgery, radiation and radiosurgery and had recurrence of the 
disease for which no treatment was available.  

In his October 1999 opinion, the VHA specialist summarized 
the veteran's history and discussed the available medical 
studies concerning the effects of Agent Orange in humans.  He 
concluded the following:

In summary, no firm conclusion can be 
reached about an association between 
Agent Orange exposure and the development 
of adenocarcinoma of the esophagus.  
Firstly, little is known about this 
veteran's actual exposure or current TCDD 
blood levels, although the information 
could have been obtained.  Secondly, 
there are no data linking Agent Orange 
exposure to esophagus cancer.  However, 
in most cohorts studied, heavy exposure 
has been associated with varying degrees 
of increased overall cancer mortality.  
Therefore, given this veteran's possible 
exposure and development of esophagus 
cancer at an early age, it cannot be 
entirely excluded that a link exists.  

The Board notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) and is therefore not 
presumed to have been exposed to a herbicide agent during 
such service.  38 C.F.R. § 3.307(a)(6)(iii); see also McCartt 
v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam and the establishment of one of the 
listed diseases pursuant to 38 C.F.R. § 3.309(e) is required 
in order to establish entitlement to the in-service 
presumption of exposure to herbicide agent).  

The Board finds that the veteran is competent to testify that 
he was exposed to Agent Orange in service.  Cf. Pearlman v. 
West, 11 Vet. App. 443 (1998) (for purposes of well 
groundedness, Board must assume that lay testimony of 
exposure is true).  The Board notes that the veteran served 
in the Republic of Vietnam, service for which he received the 
Combat Action Ribbon, Purple Heart Medal and Presidential 
Unit Citation, among other decorations.  Although evidence of 
actual exposure to Agent Orange is not currently associated 
with the claims folder, the Board finds that the veteran's 
testimony coupled with his status as a combat veteran is 
sufficient to establish that he was probably in areas where 
Agent Orange was used.  

Furthermore, the Board finds that the medical evidence, 
specifically the January 1997 VA examination report, the 
report of Dr. Strauss and the VHA specialist's opinion, does 
not contradict the veteran's lay contention that his cancer 
is due to Agent Orange exposure.  Indeed, the Board finds 
that the medical evidence in this case serves to establish 
that it is at least as likely as not that the veteran's 
adenocarcinoma of the esophagus is due to exposure to Agent 
Orange in service.  Thus, by extending the benefit of the 
doubt to the veteran, service connection for adenocarcinoma 
of the esophagus is warranted.  38 C.F.R. § 3.102.  



ORDER

Service connection for adenocarcinoma of the esophagus is 
granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

